Citation Nr: 1435853	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  10-04 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for left ear hearing loss.

2.  Entitlement to service connection for residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In October 2011 the Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO; a copy of the hearing transcript has been associated with the claims file.  

In May 2012 and again in May 2014 the Board remanded the rating claim for additional development, which has now been accomplished.  Stegall v. West,   
11 Vet. App. 268, 271 (1998).

The claim of service connection for residuals of a low back injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At all times during the appeal the Veteran's hearing loss has been manifested by a Level I hearing loss in the nonservice-connected right ear and a Level III hearing loss in the service-connected left ear.




CONCLUSION OF LAW

The criteria for a compensable initial rating for left ear hearing loss are not met.  38 U.S.C.A. §§ 1160, 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.383, 3.321, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.  In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

The Veteran is challenging the initial evaluation assigned following the grant of service connection for the disability.  In Dingess, the Court also held that in cases where service connection has been granted and initial disability evaluations have been assigned, the service connection claims have been more than substantiated, they have been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In October 2011, the Veteran was afforded a hearing before the below Acting Veterans' Law Judge (AVLJ) in which he presented oral arguments in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing the AVLJ sought to identify any pertinent evidence not currently associated with the claim's folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearings.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records as well as his post-service records from the Temple VA Medical Center.  See 38 U.S.C.A. § 5103A(b).  

The Board also finds that the Remand substantially complied with the Board's remand instructions by issuing the Veteran a supplemental statement of the case (SSOC) that took into account all evidence added to the claims file since the December 2012 SSOC.  See Stegall v. West, 11 Vet. App. 268 (1998)

The Board also finds that the VA examinations the Veteran was provided in April 2006, February 2007, and October 2012, along with the December 2008 addendum to the February 2007 VA examination, are adequate for rating purposes and, as to the post-Remand VA examination in October 2012, substantially complies with the Board's remand directions because after a comprehensive examination of the claimant and/or after taking a detailed history from the claimant the examiners provided opinions as to the severity of his hearing loss that allows the Board to rate it under all relevant Diagnostic Codes.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall, supra; D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

In this regard, the record also shows that the Veteran was provided audiological examinations in December 2009 and July 2012.  However, these examiners pined that the tests results were not reliable because the claimant exaggerated his responses and therefore they should not be used for rating purposes.  Therefore, the Board will not use these test results when rating the Veteran's disability.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street."  If a veteran desires help with his claims, he must cooperate with VA's efforts to assist him, to include reporting for scheduled examinations).  

Similarly, given the Veteran's failure to cooperate at his July 2012 post-remand VA examination, the Board finds that this examiner's opinion on the functional impact his hearing has on his daily activities and employment, when taken together with the October 2012 VA examiner's opinion, substantially complies with the Board's remand directions.  Id; Also see Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); Stegall, supra; D'Aries, supra; Dyment, supra.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's Virtual VA and VBMS claim's files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran seeks a compensable initial rating for his left ear hearing loss. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The August 2009 rating decision granted a non compensable rating for the Veteran's left ear hearing loss under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 effective from December 2, 2005.  

In this regard, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Specifically, evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 et. seq.  Tables VI and VII as set forth following 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  38 C.F.R. § 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

38 C.F.R. § 4.85(c) also provides, in substance, that Table VIa will be used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc..

When impaired hearing is service connected in only one ear, then the nonservice-connected ear will be assigned a numeric designation of I unless the service-connected hearing loss in the other ear is at least 10 percent disabling and there is hearing impairment in the non service-connected ear under 38 C.F.R. § 3.385.  38 U.S.C.A. § 1160(a)(3); 38 C.F.R. §§ 3.383(a)(3), 4.85(f).  

With the above criteria in mind, the Board notes that VA treatment records show that the Veteran was provided an audiological examination in December 2005.  At that time, the Veteran had puretone thresholds 15, 25, 35, and 45 decibels in the service-connected left ear and puretone thresholds of 10, 10, 15, and 25 decibels in the non service-connected right ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 30 decibels in the service-connected left ear and 15 decibels in the non service-connected right ear.  No speech recognition ability was provided.

At the April 2006 VA examination, the Veteran had puretone thresholds 15, 25, 35, and 45 decibels in the service-connected left ear and puretone thresholds of 10, 15, 20, and 20 decibels in the non service-connected right ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 24 decibels in the service-connected left ear and 16.25 decibels in the non service-connected right ear.  Speech recognition ability was 100 percent in the in the service-connected left ear and 100 percent in the non service-connected right ear.  

At the February 2007 VA examination, the Veteran had puretone thresholds 20, 30, 40, and 45 decibels in the service-connected left ear and puretone thresholds of 20, 15, 20, and 25 decibels in the non service-connected right ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 33.75 decibels in the service-connected left ear and 20 decibels in the non service-connected right ear.  Speech recognition ability was 100 percent in the in the service-connected left ear and 98 percent in the non service-connected right ear.  

The Board notes that VA treatment records show that the Veteran was provided an audiological examination in February 2011.  At that time, the Veteran had puretone thresholds 25, 40, 55, and 70 decibels in the service-connected left ear and puretone thresholds of 30, 40, 40, and 50 decibels in the non service-connected right ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 47.5 decibels in the service-connected left ear and 40 decibels in the non service-connected right ear.  Speech recognition ability was 44 percent in the in the service-connected left ear and 48 percent in the non service-connected right ear.  

Thereafter, at the October 2012 VA examination the Veteran had puretone thresholds 20, 30, 45, and 60 decibels in the service-connected left ear and puretone thresholds of 20, 20, 30, and 35 decibels in the non service-connected right ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 38.75 decibels in the service-connected left ear and 26.25 decibels in the non service-connected right ear.  Speech recognition ability was 82 percent in the in the service-connected left ear and 90 percent in the non service-connected right ear.  

Lastly, VA treatment records show that the Veteran was provided an audiological examination in December 2013.  At that time, the Veteran had puretone thresholds 15, 20, 35, and 50 decibels in the service-connected left ear and puretone thresholds of 20, 15, 30, and 45 decibels in the non service-connected right ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 30 decibels in the service-connected left ear and 27.5 decibels in the non service-connected right ear.  Speech recognition ability was 96 percent in the in the service-connected left ear and 96 percent in the non service-connected right ear.  

Initially, the Board notes that while VA treatment records show that the Veteran was provided an audiological examination in December 2005, the Board finds that the results from this examination cannot be used to rate the severity of his disability because the examiner did not provide the claimant's speech recognition ability.  See 38 C.F.R. § 4.85.

Similarly, the Board finds that the test results from the Veteran's February 2011 audiological examination are not credible and will not be given any probative value.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  The Board has reached this conclusion, despite the report including the examiner's opinion that the results are valid and the responses validity, because the Veteran has a documented history of providing exaggerated responses at the VA audiological examinations he attended around this same time.  See VA examinations dated in December 2009 and July 2012; Also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant).  The Board has also reached this conclusion because the results from this examination are so far out of line with both his earlier and later auditory examinations to be believable (see VA examinations dated in February 2007 and October 2012 as well as the December 2012 audiological examination).  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

Applying the above credible test results to 38 C.F.R. § 4.85, Table VI, shows that the Veteran, in his service-connected left ear, had at its worst a numeric designation of III (see October 2012 VA examination).  These tests results do not show that the Veteran met the criteria for a 10 percent rating for the hearing loss in his service-connected left ear.  38 U.S.C.A. § 1160(a)(3); 38 C.F.R. §§ 3.383(a)(3), 4.85(f).  A numeric designation of at least X would need to be shown.  Therefore, the nonservice-connected right ear must be assigned a numeric designation of I at all times when evaluating if the Veteran meets the criteria for a compensable rating for his service-connected left ear hearing loss.  Id.

Applying the above credible test results to 38 C.F.R. § 4.85, Table VII, with the Veteran having at his worst a numeric designation of III for the service-connected left ear and a numeric designation of I for the non service-connected right ear, does not show that he met the criteria for a compensable rating for the service-connected left ear hearing loss under 38 C.F.R. § 4.85.  Therefore, the Board finds that the claim for a compensable rating for his service-connected left ear hearing loss is denied under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is true at all times during the pendency of the appeal and therefore consideration of a staged rating is not warranted.  Fenderson, supra.

As to 38 C.F.R. § 4.86(a), at the above examinations the Veteran did have thresholds of 55 decibels or more at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hz) in his service-connected left ear.  Consequently, 38 C.F.R. § 4.86(a) is not for application.  This is true at all times during the pendency of the appeal and therefore consideration of a staged rating is not warranted.  Fenderson, supra.

As to 38 C.F.R. § 4.86(b), at the above examinations while the Veteran had a threshold of 30 decibels or less at 1,000 Hz (i.e., it was 15 and 20 decibels at 1,000 Hz), he did not have a threshold of 70 decibels or more at 2,000 Hz (i.e., it was 25, 30, and 20 decibels at 2,000 Hz).  Consequently, 38 C.F.R. § 4.86(b) is not for application.  This is true at all times during the pendency of the appeal and therefore consideration of a staged rating is not warranted.  Fenderson, supra.

Based on the Veteran's and his representative's claims that the appellant's left ear hearing loss is worse than rated, the Board will consider the application of 38 C.F.R. § 3.321(b)(1) (2013).   

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

As to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected left ear hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  The Board, therefore finds that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.

Here, the VA examination reports contain detailed descriptions of the Veteran's subjective complaints, as indicated above.  Moreover, the Board has considered the Veteran's written statements and testimony in support of the claim.  Nonetheless, while the Board has considered this evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), the Board does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of difficulties with hearing is consistent with the degree of disability addressed by such evaluation.  

The Board's conclusion on this matter is further supported by the July 2012 VA examiner's opinion that, while 

[t]he effect the veteran's hearing loss has on his occupational function &/or daily activities cannot be specifically ascertained given that reliable hearing thresholds & speech results could not be obtained [, g]enerally speaking, hearing loss does not preclude employment.  Given that I could converse with the veteran without difficulties at a conversational level it would be assumed that the veteran's hearing should not significantly affect the ability to obtain or maintain gainful employment.  

Similarly, it is supported by the October 2012 VA examiner who opined as follows: 

It is impossible to differentiate difficulties caused by left ear hearing loss alone.  [The] Veteran stated that his hearing is 'okay as long as I'm wearing hearing aids.'  However, he noted that he continues to have difficulty understanding speech, especially his wife and when he is unable to see the person speaking.  It was noted that he had no difficulties understanding this female examiner during the evaluation.  It can be expected that he would have some difficulty understanding speech in noisy listening environments.  Veteran stated that he is a retired truck driver.  His current hearing thresholds would meet the hearing requirements to obtain a commercial driver's license from the Texas Department of Transportation.

These medical opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

In adjudicating the current appeal for an initial compensable rating, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed that his left ear hearing loss, acting alone, prevents him from obtaining and/or maintaining employment.  Therefore, the Board finds that the rating issue on appeal does not raise a claim for TDIU.

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, because the most probative evidence of record is against the Veteran's claim, to the extent outlined above, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial compensable rating for left ear hearing loss is denied.


REMAND

As to the claim of service connection for residuals of a low back injury, in January 2014 the Veteran filed a timely notice of disagreement (NOD) as to the August 2013 rating decision that denied this claim.  See 38 C.F.R. § 20.201 (2013); Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002).  However, no further action as to this claim was taken by the RO.  Therefore, the Board finds that this issue must be remanded for a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that referral to the RO of issues with which the veteran disagrees does not suffice but instead a remand is required).  

Accordingly, this issue is REMANDED to the AOJ for the following action:

As to the claim of service connection for residuals of a low back injury, the AOJ should issue a statement of the case.  If, and only if, the Veteran files a timely substantive appeal as to this claim should it be returned for review by the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


